                Case 20-10755-BLS              Doc 263        Filed 05/27/20        Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


                                                               Chapter 11
In re:                                                         Case No. 20-10755 (BLS)
                                                               (Jointly Administered)
RAVN AIR GROUP, INC., et al.,

         Debtors.1                                             Hearing Date: May 27, 2020




    SECOND JOINT STIPULATION OF FACTS BY DEBTORS AND COMMITTEE

         Debtors in the above-captioned chapter 11 cases (“Debtors”) and the Official Committee

of Unsecured Creditors appointed in the above-captioned chapter 11 cases (the “Committee”)

hereby stipulate to the following facts.2

         1.      As of May 15, 2020, Alaska Governor Mike Dunleavy issued a revision to its tenth

health mandate to prevent the spread of COVID-19. The revised mandate extends a 14-day

quarantine for interstate and international travel to Alaska through June 2, 2020. The Governor

advised that the mandate will be reviewed weekly. Attached hereto as Exhibit A is the State of

Alaska revised mandate announcement.3

         2.      Accordingly, out-of-state potential purchasers cannot enter Alaska for onsite

diligence without going through a two-week quarantine at the earliest until June 2, 2020. This



1   The Debtors in these Chapter 11 Cases and the last four digits of each Debtor’s U.S. tax identification number
    are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH,
    Inc. (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc.
    (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
    International Airport Road, Anchorage, AK 99502.
2   Capitalized terms used in this Objection but not otherwise defined shall have the meaning ascribed to them in the
    Motion or the [Proposed] Chapter 11 Plan of Liquidation of RAVN Air Group, Inc. and its Affiliated Debtors
    [D.I. 112] (the “Plan”), as applicable.
3   https://covid19.alaska.gov/health-mandates/
              Case 20-10755-BLS        Doc 263     Filed 05/27/20     Page 2 of 5




deadline could be extended further.

       3.     Debtors have received three written non-binding indications of interest from parties

interested in pursuing a going concern transaction. One additional party that was only interested

in acquiring PenAir assets recently informed the Debtors that it was interested in acquiring a

broader group of assets and requested access to the dataroom with respect to those additional

assets, which access the Debtors provided.

       4.     Currently, there are nine interested parties reviewing Debtors' diligence materials

in the dataroom set up for parties interested in going concern transactions, including the three

parties that provided written indications of interest. The Debtors’ dataroom continues to be

populated with additional information necessary for diligence.

       5.     Attached hereto as Exhibit B is e-mail correspondence from the United States

Department of Treasury (“Treasury”), which stated that the Debtors could move forward with their

Payroll Support Program grant applications under the CARES Act subject to certain conditions.

Attached hereto as Exhibit C is the Debtors’ press release regarding receipt of such

correspondence from Treasury.4

       6.     John Young is not an investment banker, and Conway MacKenzie does not provide,

and was not hired to provide, investment banking services.

       7.     The dataroom provided by the Debtors for potential bidders contains a total of 28

documents. In addition to certain confidential corporate information related to financials and

relative market position as well as private asset valuation, these 28 documents include several



4
       https://www.flyravn.com/?utm_medium=email&utm_campaign=Ravn%20Air%20Group%20Sale%20Proc
       ess%2020200520&utm_content=Ravn%20Air%20Group%20Sale%20Process%2020200520%20CID_0d8
       6acdb1d51ee3e0ed25c7131699266&utm_source=Campaign%20Monitor&utm_term=Visit%20FlyRavnco
       m

                                               2
              Case 20-10755-BLS          Doc 263     Filed 05/27/20     Page 3 of 5




public filings from these Bankruptcy proceedings, multiple public press releases, public treasury

guidelines and facts for airlines, and the public CARES Act provision for airlines.

       8.      In the Newman Declaration [Dkt, No. 251, Ex. A], Mr. Newman addressed the

Debtors’ April 2020 presentation and opined that it lacks at least 12 metrics typically found in

confidential information material (“CIM”) or similar marketing materials used to market assets in

chapter 11.

       9.      In the Young Declaration [Dkt. No. 260], Mr. Young responded that documents

touching on 9 of those 12 metrics can be found in the Debtors’ dataroom.

       10.     The purposes of a CIM and dataroom are different.

       11.     While the documents found in the dataroom may relate to 9 of the 12 metrics

discussed by Mr. Newman, they do not do so fully. For example, no documents in the dataroom

provide detailed revenue/cost information, explanations of capital expenditures or information

broken down by route. There are no recent appraisals or descriptions of real property, and although

the Debtors provide a valuation report of owned aircraft, spare engines, spare parts, and ground

service equipment that is based on a review of the service history and conditions of the aircraft and

other assets, the dataroom does not currently contain records of the condition or service history of

the aircraft or related assets. The Debtors intend to populate the dataroom with more of this

information shortly.

       12.     Debtors have a forecast that extends through July 3, 2020 and currently shows

approximately $291,000 cash as of that end date. During the first six weeks of bankruptcy ending

May 15, 2020, the Debtors came in under budget by approximately $690,000. The $690,000

favorable variance for the first six weeks is mostly due to the timing of disbursements and is not

permanent. Specifically, of that $690,000, approximately $240,000 is earmarked for unpaid rent



                                                 3
              Case 20-10755-BLS       Doc 263      Filed 05/27/20   Page 4 of 5




payments accrued during that time, approximately $100,000 is for accrued unpaid utilities,

approximately $125,000 is for unpaid accrued professional fees, and $152,000 in payroll for the

health insurance runout.

Dated: May 27, 2020


                                           POLSINELLI PC

                                           /s/ Christopher A. Ward
                                           Christopher A. Ward (Del. Bar No. 3877)
                                           Shanti M. Katona (Del Bar No. 5352)
                                           222 Delaware Avenue, Suite 1101
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 252-0920
                                           Facsimile: (302) 252-0921
                                           cward@polsinelli.com
                                           skatona@polsnielli.com

                                           -and-

                                           BROWN RUDNICK LLP
                                           Robert J. Stark (pro hac vice)
                                           Oksana P. Lashko(pro hac vice)
                                           Max D. Schlan (pro hac vice)
                                           Seven Times Square
                                           New York, New York 10036
                                           Telephone: (212) 209-4800
                                           Facsimile: (212) 209-4801
                                           rstark@brownrudnick.com
                                           olashko@brownrudnick.com
                                           mschlan@brownrudnick.com

                                           Proposed Counsel to the Official Committee of
                                           Unsecured Creditors


                                           BLANK ROME LLP

                                           /s/ Victoria Guilfoyl
                                           Victoria A. Guilfoyle (No. 5183)
                                           Stanley B. Tarr (No. 5535)
                                           Jose F. Bibiloni (No. 6261)
                                           1201 N. Market Street, Suite 800


                                              4
Case 20-10755-BLS   Doc 263    Filed 05/27/20   Page 5 of 5




                       Wilmington, Delaware 19801
                       Telephone: (302) 425-6400
                       Facsimile: (302) 425-6464
                       Email: guilfoyle@blankrome.com
                       tarr@blankrome.com
                       jbibiloni@blankrome.com

                       -and-

                       KELLER BENVENUTTI KIM LLP
                       Tobias S. Keller (pro hac vice)
                       Jane Kim (pro hac vice)
                       Thomas B. Rupp (pro hac vice)
                       650 California Street, Suite 1900
                       San Francisco, California 94108
                       Tel: (415) 496-6723
                       Fax: (650) 636-9251
                       Email: tkeller@kbkllp.com
                       jkim@kbkllp.com
                       trupp@kbkllp.com

                       Attorneys for Debtors
                       and Debtors-in-Possession




                          5
